DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 17, in the reply filed on 15 November 2021 is acknowledged.  The traversal is on the ground(s) that the multiple groups can be searched and examined together with undue burden and that considerable time and expense will be saved if all the claims are considered at this time.  This is not found persuasive.
As set forth in the Requirement for Restriction mailed on 15 September 2021, the groups are each classified in different classes/subclasses. A serious search burden exists, in part, because examination of the respective groups would require different fields of search, including searching different classes and creating different search queries. This represents a serious search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 November 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 June 2020 and 5 August 2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106282679 (CN ‘679).
In regards to independent claim 1 and dependent claims 3, 4, and 17, is directed to an aluminum alloy having excellent corrosion resistance and exhibits high tensile strength and yield strength, thereby making it possible to manufacture electronic equipment parts and automobile parts which require high durability and moldability. (Lines 13-18) The composition is utilized for die-casting. (Lines 66-69)


Claim 1
CN ‘679
General Teaching
(Lines 77-102)
CN
Example 1
(Table 1, ¶53)
Silicon
7.8-10.5
5.0-12.0
8.5
Magnesium
3.6-5.5
0.3-5.5
3.0
Iron
0.3-1.0
0.1-1.0
0.6
Manganese
0.1-1.0
0.1-1.5
1.0
Aluminum
Balance
Balance
Balance


The amount of the compositional components fall within the claimed ranges. Likewise the ratio of silicon and magnesium falls within the claimed range. 
As to claims 9 and 10, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) Therefore, since CN ‘679 sets forth a die-cast aluminum alloy falling within the claimed ranges, it would be expected to likewise meet these properties. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106282679 (CN ‘679).
CN ‘679 fails to set forth an explicit example having the claimed yield strength or tensile strength. However, as set forth above in the 35 U.S.C. 102 rejections under CN ‘679, in addition to setting forth an explicit example that falls within the claimed ranges this reference also sets forth compositional ranges that overlap the claimed ranges. Overlapping ranges establish a prima facie case of obviousness. 
. 

Claim 1, 3-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,243,312 (Nagaishi).
In regards to independent claim 1 and dependent claims 3, 4, 17, Nagaishi is directed to an aluminum alloy that is cast to form an automotive part. (Abstract) The castings are formed through casting through a die. (2:61-3:2) 
Nagaishi sets forth the following compositional ranges for the aluminum alloy:

Claim 1
Nagaishi
(2:44-50)
Silicon
7.8-10.5
7.0-11.5
Magnesium
3.6-5.5
0.9-4.0
Iron
0.3-1.0
0.1-0.65
Manganese
0.1-1.0
0.1-0.8
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  

As to claim 5, copper, zinc, and nickel are not required elements within the composition set forth within Nagaishi. (See Claim 1 of Nagaishi) Therefore, the amounts of these elements would be expected to fall within the claimed range.

. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103031473 (CN ‘473).
In regards to independent claim 1 and dependent claims 3 and 4, CN ‘473 is directed to a processing method of a high toughness Al-Si die-casting aluminum alloy. (Lines 12-13) 
CN ‘473 sets forth the following composition for the aluminum alloy:

Claim 1
CN ‘473
(Lines 173-175)
Silicon
7.8-10.5
1-25
Magnesium
3.6-5.5
0-10
Iron
0.3-1.0
<3
Manganese
0.1-1.0
0-3
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  


As to claim 5, the amount of copper, zinc, and nickel within CN ‘473 overlaps the claimed range. (Lines 173-175) 
As to claims 6-10, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) Therefore, since CN ‘473 sets forth a die-cast aluminum alloy overlapping the claimed ranges, it would be expected to likewise meet these properties. 

Claims 1, 3-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0060731 (Hwang).
In regards to independent claim 1 and dependent claims 3, 4, and 17, Hwang is directed to an aluminum alloy for die casting. (¶2) The component may be used for a head unit for vehicle, vehicle infotainment device. (¶23) Therefore, this part may be a vehicle part. (Also see ¶3) 
Hwang sets forth the following composition for the aluminum alloy:

Claim 1
Hwang
(Claims 1 and 4)
Silicon
7.8-10.5
4-10
Magnesium
3.6-5.5
0.1-4.0
Iron
0.3-1.0
0.3 or less
Manganese
0.1-1.0
0.05-1.0
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the 
As to claim 5, the ranges of these elements within Hwang overlap the claimed ranges. (See Claims 1-3 of Hwang)
As to claims 6, 7, 9, and 10, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) Therefore, since Hwang sets forth a die-cast aluminum alloy overlapping the claimed ranges, it would be expected to likewise meet these properties. 
As to claim 8, Hwang sets forth that the break elongation is from 2 to 4.5%. (¶69) This range overlaps the claimed range. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘679 as applied to claim 1 above, and further in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle).
As set forth above in regards to claim 1, CN ‘679 sets forth an aluminum alloy that is die-cast that falls within the claimed range and sets forth a general teaching that overlaps the claimed ranges. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) The range of beryllium overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of CN ‘679. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi as applied to claim 1 above, and further in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle).
As set forth above in regards to claim 1, Nagaishi sets forth an aluminum alloy that is die-cast that overlaps the composition of claim 1. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) The range of beryllium overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of Nagaishi. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 1 above, and further in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle).
As set forth above in regards to claim 1, Hwang sets forth an aluminum alloy that is die-cast that overlaps the composition of claim 1. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) The range of beryllium overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of Hwang. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784